Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

	

	
	Response to Amendment
Applicant's argument, filed on September 14, 2022 has been entered and carefully considered. Claims 1, 3, 12, 15, 18, 20, 29, and 32 are amended and claim . Claims 1-36 are pending. 

Response to Arguments
3.	On pages 9-10 applicant argues "Li and Sze do not disclose "decoding a
syntax structure containing a plurality of candidate sets of filter parameters" as claimed in amended claim 1. While the applicant's argument points are understood, the examiner respectfully disagrees it is because Li teaches decoding a syntax structure containing a plurality of candidate sets of filter parameters in the syntax structure ([para 0019; 0055;0091]- a candidate list of ALF parameters from the neighboring CTUs is constructed (e.g., by ALF unit 65) and an index to the candidate list is signalled to determine the ALF parameters. Each entry of the aforementioned candaidate list is a full set of ALF parameters that are used to perform the adaptive loop filtering (e.g., by ALF unit 65) for the current CTU; [para 0030; 0055]-in para 0055 shows syntax table). Hiroya also teaches decoding a syntax structure containing a plurality of candidate sets of filter parameters in the syntax structure([0085]- decoding apparatus 46, 47 and 48 show examples of the syntax structure of each flag decrypted by the decrypting unit 212. 46 is a diagram for explaining a syntax structure of a sequence parameter set to be encoded and decoded according to the sequence unit).
 Therefore, the rejection has been maintained.
	
	


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10-16, 18- 21, 27-33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US. Pub. No. 2016/0234492 A1) in view of Sze et al. (US. Pub. No. 2013/0051454 A1) and further in view of Hiroya et al. ( JP6094408B2; pub. March 15, 2017).

Regarding claim 1, Li teaches a method comprising([see in Fig. 4 and 5]- video encoder 20 that may implement the techniques to  perform intra- and inter-coding of video blocks within video slices): - decoding, for a current block of a picture part, an index identifying one of the candidate sets of filter parameters in the syntax structure ([see in claim 4]-especially “receiving a syntax element comprising an index associated with the candidate from the candidate list”); - decoding the current block  ([see in Fig. 5]- decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20; [para 0019; 0055;0091]- a candidate list of ALF parameters from the neighboring CTUs is constructed (e.g., by ALF unit 65) and an index to the candidate list is signalled to determine the ALF parameters. Each entry of the aforementioned candaidate list is a full set of ALF parameters that are used to perform the adaptive loop filtering (e.g., by ALF unit 65) for the current CTU; [para 0030; 0055]-in para 0055 shows syntax table); and - filtering the decoded current block with the candidate set of filter parameters identified by the decoded index([see in Fig. 5 and claim 4]-see in ALF UNIT 92 in fig. 5, especially "performing the filtering operation on the current CTU using the ALF information associated with the candidate from the candidate list).
However, Li does not explicitly disclose decoding a bitstream portion from a bitstream, the bitstream portion being representative of a plurality of candidate sets of filter parameters; a filter parameter comprising an absolute value of the filter parameter and a sign of the filter parameter.
In an analogous art, Sze teaches a filter parameter comprising an absolute value of the filter parameter([para 0040]- the parameters of the SAO in HEVC Draft 8 are as follows: 1) a filter type that is 0 if no SAO is to be applied, 1 for BO type filtering, and 2 for EO type filtering; 2) four offset values that are the absolute values of the actual offset values; 3) the signs of each non-zero offset value (for BO type filtering)) and a sign of the filter parameter([para 0040]- the parameters of the SAO in HEVC Draft 8 are as follows: 1) a filter type that is 0 if no SAO is to be applied, 1 for BO type filtering, and 2 for EO type filtering; 2) four offset values that are the absolute values of the actual offset values; 3) the signs of each non-zero offset value (for BO type filtering); 4) a band position (for BO type filtering) indicating the left-most band of four consecutive bands where the offsets are to be applied; and 5) an EO class (for EO type filtering) that indicates the edge direction (See Table 3).  The signs for the offset values for EO type filtering are inferred from the category, i.e., plus for categories 1 and 2, and minus for categories 3 and 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Sze to the modified system of Li to help reduce blocking artifacts in decompressed video, the emerging HEVC standard defines three in-loop filters: a deblocking filter to reduce blocking artifacts, a sample adaptive offset filter (SAO) to reduce distortion caused by intensity shift, and an adaptive loop filter (ALF) to minimize the mean squared error (MSE) between reconstructed video and original video.  These filters may be applied sequentially, and, depending on the configuration, the SAO and ALF loop filters may be applied to the output of the deblocking filter [Sze, prara 0006].  
However, the combination of Li and Sze don’t exclusively disclose decoding a syntax structure containing a plurality of candidate sets of filter parameters.
In an analogous art, Hiroya teaches decoding a syntax structure containing a plurality of candidate sets of filter parameters ([para 0011]- a syntax structure of a sequence parameter set encoded and decoded in a sequence unit according to the first embodiment and the second embodiment. FIG. 3 is a diagram illustrating a syntax structure of a sequence parameter set extension that is encoded and decoded in a sequence unit according to the first embodiment. FIG. 4 is a diagram illustrating a syntax structure of a slice segment header to be coded and decoded in units of slices according to the first embodiment. FIG. 7 is a diagram illustrating a syntax structure of a sequence parameter set extension that is encoded and decoded in a sequence unit according to a second embodiment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hiroya to the modified system of Li and Sze  an image encoding technique, and relates to an image encoding technique using hierarchical encoding to improve or reduce the quality of the image when it is decoded without coding again the data compression coded by the scalable coding [Hiroya; para 002-003 ].
Regarding claim 2, Li teaches wherein the syntax structure is associated is with a block of the picture part decoded firs in decoding order ([para 0200]- Video decoder 30 may receive the syntax elements at the video slice level and/or the video block level; It is also common practice to transmit such information on a block-level).
Regarding claim 3, Li teaches comprising decoding data representative of a number of candidate sets of filter parameters in the plurality of candidate sets of filter parameters from the syntax structure([see in Table 7]- It is implicit that a number of candidate filters can be derived from the bitstream. See for instance "AlflumaMergeMap" in Table 7 of D1 or "sao_num_lcu_in_hight_minu1" and "sao_num_lcu_in_width_minus1" in Fig. 6; see also in ([para 0019; 0055;0091]- a candidate list of ALF parameters from the neighboring CTUs is constructed (e.g., by ALF unit 65) and an index to the candidate list is signalled to determine the ALF parameters. Each entry of the aforementioned candaidate list is a full set of ALF parameters that are used to perform the adaptive loop filtering (e.g., by ALF unit 65) for the current CTU; [para 0030; 0055]-in para 0055 shows syntax table)).
Regarding claim 4, Li teaches wherein the candidate sets of the plurality of candidate sets of filter parameters are decoded in their order of use ([para 0200]- Video decoder 30 may receive the syntax elements at the video slice level and/or the video block level; It is also common practice to transmit such information on a block-level).
Regarding claim 10, Sze teaches further comprising inserting, in the plurality of candidate sets of filter parameters, a candidate set of filter parameters specifying that a block is not filtered([para 0030]- EO, pixels in a region are classified based on a one dimensional (1-D) delta calculation.  That is, the pixels can be filtered in one of four edge directions (0, 90, 135, and 45) as shown in FIG. 2A.).
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 12 have been met in claim 1. 
Regarding claim 13, Sze teaches wherein the syntax structure is encoded in a slice header of a slice to which the current block belongs([see in Fig. 3]- the SAO parameters for LCUs in a picture are encoded in the slice header).
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 18 have been met in claim 1.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 12.Hence; all limitations for claim 29 have been met in claim 12.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 35, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding claim 36, the claim is interpreted and rejected for the same reason as set forth in claim 13.


Claims  5, 17, 22, and 34  are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Sze and Hiroya as applied to claim 1 above and further in view Xing Wen( Parallel Merge/skip Mode for HEVC; pub. Nov. 2011; Given by the applicant in the IDS; hereinafter as Wen).

Regarding claim 5, the combination of Li, Sze and Hiroya don’t explicitly disclose further comprising re-ordering the candidate sets of filter parameters before filtering the current block.
In an analogous art, Wen teaches comprising re-ordering the candidate sets of filter parameters before filtering the current block([see in page 7]- re-ordering method). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wen to the modified system of Li, Sze and Hiroya to improve better prediction accuracy and not to cause data dependency problem when HEVC merge/skip is copying motion parameters to the current PU from a candidate list which consists of spatial and temporal neighboring Pus [Wen; abstract].
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Allowable Subject Matter
Claim 6-9 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, The method of claim 5, wherein the candidate sets of filter parameters are re-ordered such that the set of filter parameters used for filtering a block located immediately to the left of the current block, when such a block is available, is listed first.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Kim et al., US 2013/0223542 A1, discloses Techniques for signaling of sample adaptive offset (SAO) information.
2.	He et. al., US 2018/0309995 A1, discloses video sequence may include a first-temporal level picture and a second-temporal level picture.
3. 	TERADA et. al., US 2018/0184123 A1, discloses image encoding methods and image decoding methods.
4.	Alshina et al.,  US 2015/0172678 A1, video encoding and decoding for minimizing an error between an original image and a reconstructed image.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487